EXHIBIT A
                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 Senator RICHARD BLUMENTHAL, et al.,                   No. 17 Civ. 1154-EGS

                                Plaintiffs,
 v.

 DONALD J. TRUMP,
 in his official capacity as President of the United
 States of America,

                                Defendant.



      BRIEF OF SCHOLAR SETH BARRETT TILLMAN AND JUDICIAL EDUCATION
       PROJECT AS AMICI CURIAE IN SUPPORT OF THE DEFENDANT’S SUPPLE-
      MENTAL BRIEF IN SUPPORT OF HIS MOTION PURSUANT TO 28 U.S.C. § 1292(b)
       FOR CERTIFICATION OF THE COURT’S DENIAL OF MOTION TO DISMISS
                      AND DEFENDANT’S MOTION TO STAY




Robert W. Ray, Esq.                                       Josh Blackman
D.C. Bar No. 401377                                          District Court Admission pending
THOMPSON & KNIGHT LLP                                     1303 San Jacinto Street
900 Third Avenue, 20th Floor                              Houston, Texas 77002
New York, New York 10022                                  Telephone: (202) 294-9003
Telephone: (212) 751-3347                                 Email: Josh@joshBlackman.com
Email: robert.ray@tklaw.com                               Counsel for Amicus Curiae
Co-Counsel for Amicus                                     Scholar Seth Barrett Tillman
Curiae Scholar Seth Barrett Tillman

Carrie Severino, Esq.
D.C. Bar No. 982084
Judicial Education Project
722 12th St., N.W., Fourth Floor
Washington, D.C. 20005
Telephone: (571) 357-3134
Email: carrie@judicialnetwork.com
Counsel for Amicus Curiae
Judicial Education Project
                                                          Table of Contents

INTRODUCTION .......................................................................................................................... 1

ARGUMENT .................................................................................................................................. 1

I.        Washington’s Practices were Inconsistent with the Court’s Broad Definition of
          Emolument .......................................................................................................................... 1

          A.         Washington Engaged in “Private Business Pursuits . . . With [a] Foreign
                     State-Chartered” Corporation ................................................................................. 2
          B.         Washington Derived “Advantages” From Business Transactions With The
                     Federal Government................................................................................................ 4
          C.         Washington Accepted Valuable Gifts From Foreign Governments ....................... 6

II.       The Court Erred in not Deciding Whether the Foreign Emoluments Clause Applies
          to the President .................................................................................................................... 7

III.      The Official Capacity Claim Fails the Causation and Redressability Elements Of
          Article III Standing ............................................................................................................. 9

CONCLUSION ............................................................................................................................... 9




                                                                       i
                                        INTRODUCTION

       Scholar Seth Barrett Tillman and the Judicial Education Project (“Amici”) submit this brief

in support of Defendant’s supplemental brief pursuant to 28 U.S.C. § 1292(b). Certification is

warranted for three reasons. First, “substantial ground for difference of opinion” exists with respect

to the meaning of the term emolument. Specifically, this Court did not consider evidence in the

record concerning how George Washington understood the term emolument. Second, the Court

declined to make an essential jurisdictional determination of whether the President is subject to

the Foreign Emoluments Clause. Third, “substantial ground for difference of opinion” exists with

respect to whether an official-capacity claim can proceed in this case.

                                           ARGUMENT

I.     Washington’s Practices were Inconsistent with the Court’s Broad Definition of
       Emolument

       The Court concluded that “the great weight of the historical interpretation” supports a broad

definition of the term emolument: “any profit, gain, or advantage.” The Court did consider a “sin-

gle incident” that supports a narrow definition of emolument: in 1793, President Washington pur-

chased public land from the federal government at a public auction. Under the Court’s definition

of emolument, President Washington openly violated the Domestic Emoluments Clause. Under

DOJ’s and Amici’s more narrow definition of emolument, President Washington acted lawfully.

       Respectfully, there are at least four other incidents that bear on Washington’s understand-

ing of the term emolument. First, during the Revolutionary War, then-General Washington ac-

cepted dividends from the Bank of England, a foreign state-chartered trading company. Second,

President Washington purchased additional public land from the federal government at another

public auction in 1794. Third and fourth, President Washington accepted two valuable gifts from

the French government and its officials. Under the Court’s definition of emolument, Washington



                                                  1
would have openly flouted the Articles of Confederation, the Domestic Emoluments Clause, and

the Foreign Emoluments Clause, respectively.

         For the Court to be correct, President Washington would have had to break supreme law

on at least five public instances, when none of his critics raised any objections. Courts should

hesitate before asserting that President Washington “did not understand” the Constitution he

helped to define.1 The better position is that the Court’s understanding of an emolument as “any

profit, gain, or advantage” was not shared by Washington, several Founders who were his succes-

sors, and their contemporaries in the Early Republic. At a minimum, reasonable jurists would dis-

agree about the proper construction of the Foreign Emoluments Clause, a provision the federal

courts have only recently begun to interpret. Certification under § 1292, therefore, is warranted.

         A.       Washington Engaged in “Private Business Pursuits . . . With [a] Foreign State-
                  Chartered” Corporation

         DOJ, like Amici, rejects the broad definition of emolument, which embraces “private com-

mercial transactions with a foreign state.”2 To support this more narrow construction, DOJ ob-

served that several Presidents during the Early Republic—including Washington, Jefferson, Mad-

ison, and Monroe—“were plantation owners” who, during their time in office, “export[ed] cash

crops overseas.”3 DOJ asked the Court to draw an inference from this established commercial

practice to inform the original public meaning of emolument: “that some of the early Presidents’

private business pursuits would have been with foreign state-chartered trading companies.”4 And

if such transactions occurred, then the Court should not presume that these Presidents openly



1
  Freytag v. C.I.R., 501 U.S. 868, 917–18 (1991) (Scalia, J., concurring). See Tillman District Court Brief, ECF No.
16-1, at 20 n.7 (citing Akhil Reed Amar, America’s Unwritten Constitution 209, 308 (2015) (“Washington defined
the archetypical presidential role,” and “[a]s America’s first ‘first man,’ [he] set precedents from his earliest moments
on the job.”)).
2
  Mot. to Dismiss, ECF No. 15-1, at 30.
3
  Id. at 28–29.
4
  Slip op. at 25; id. at 23; see also DOJ Reply, ECF No. 28, at 29.


                                                           2
flouted the Constitution. Accordingly, the argument goes, the Court should reject the Plaintiffs’

broad interpretation of emolument that would, in effect, indict our founding presidents as crooks.

The Court declined to draw this inference because “the President has provided no evidence to

justify making such an inference.”5

         There is substantial evidence to support the inference that Washington, for one, did not

view “private business pursuits . . . with foreign state-chartered trading companies” as emoluments.

During the Revolutionary War, George Washington owned stock in, and received dividends from,

the Bank of England.6 This foreign corporation received its charter by operation of an act of the

English Parliament: the Tonnage Act of 1694.7 The Bank of England, which was analogous to the

first Bank of the United States,8 served as the private banker for the British Exchequer.9 More

importantly, the Bank of England was analogous to the foreign government “instrumentalit[ies]”

that Plaintiffs allege Trump-affiliated commercial entities are doing business with.10

         At the relevant times, the Articles of Confederation governed our young republic. That

charter included a Foreign Emoluments Clause, which provided “[N]or shall any person holding

any office of profit or trust under the United States, or any of them [i.e., any State], accept of any

present, emolument, office or title of any kind whatever from any King, Prince or foreign State . .

. .”11 Furthermore, the Continental Congress had chosen Washington as the commander-in-chief



5
  Slip op. at 25.
6
  See Bryan Jones, The Farming Game 151 (1982); Eugene E. Prussing, George Washington, Captain of Industry/The
Bank of England Stock—The Bank of the United States, 70(5) Scribner’s Mag. 549, 554, 556–57 (Nov. 1921); see also
Sol Bloom, Our Heritage: George Washington and the Establishment of the American Union 210 (1944); Thomas
Bayard McCabe, Central Banking’s Role in Our Free Enterprise Society 17 (1951).
7
  Robert J. Reinstein, The Limits of Congressional Power, 89 Temp. L. Rev. 1, 11 n.53 (2016).
8
  See Ron Chernow, Alexander Hamilton 347 (2004).
9
  See Our History, Bank of England, https://perma.cc/B7FQ-Y5QA; see also Robert E. Wright, The Wealth of Nations
Rediscovered 13 (2002).
10
   See Plaintiffs’ Amend. Comp. ECF No. 14, at ¶¶ 56, 59, 62, 65, Part VI/Prayer For Relief.
11
   Articles of Confederation of 1781, art. VI, para. 1. Textually, the Confederation provision was very similar to the
Foreign Emoluments Clause now in force under the United States Constitution. Accord U.S. Const. art. I, § 9, cl. 8
(“[N]o Person holding any Office of Profit or Trust under them [i.e., the United States], shall, without the Consent of


                                                          3
of the nation’s armed forces. As an appointed military officer, he held an “office . . . under the

United States,” and could not “accept of any . . . emolument” from a “foreign State.”

        If the Court’s analysis were correct, then General Washington would not have been per-

mitted to accept distributions—a “profit, gain, or advantage”—from the Bank of England, a “for-

eign state-chartered . . . company.” But he did. Nor was Washington a passive beneficiary of bank-

related benefits. For example, throughout the Revolution, Washington’s personal London repre-

sentatives, at his instructions, transferred such monies out of the Bank of England, to make pay-

ments to his creditors.12 Thus Washington was not a mere passive recipient of automatic distribu-

tions; rather, he made timely use of sophisticated foreign commercial agents who actively “ac-

cept[ed]” dividend income on his behalf during the war. After peace was made, Washington took

action to close the account and to repatriate the funds from the Bank of England account.13

        Amici know of no evidence that any contemporaries or that any subsequent historians or

legal scholars suggested that these transactions violated established law. This absence of debate

reaffirms DOJ’s position that “substantial ground for difference of opinion” exists with respect to

how Washington, and those in the early Republic, understood the term emolument. The better

reading is that during the Founding era, an emolument was tied to lawfully authorized office-

related or employment-related compensation.

        B.       Washington Derived “Advantages” From Business Transactions With The
                 Federal Government

        George Washington’s practices after the ratification of the Constitution lend further sup-

port to DOJ and Amici’s position. Specifically, President Washington purchased public land from



the Congress, accept of any present, Emolument, Office, or Title, of any kind whatever, from any King, Prince, or
foreign State.”).
12
   See Bloom, supra note 6, at 210; Letter from George Washington to Robert Cary & Co (May 1, 1759), Founders
Online, https://tinyurl.com/yy3arfaf.
13
   See Bloom, supra note 6, at 210; Prussing, supra note 6, at 556.


                                                       4
the federal government. Under the Court’s definition of emolument, this land would be a “profit,

gain, or advantage” from the federal government. However, the Court stopped short of asserting

that President Washington violated the Domestic Emoluments Clause. Instead, the Court “de-

cline[d] to infer that [DOJ’s] narrow definition should be adopted based on President Washington’s

purchase of public land, potentially in violation of the Domestic Emoluments Clause, given this

was a single incident as compared with the great weight of the historical interpretation of the

Clause.”14 The Court added that “the facts regarding this transaction are ‘seriously incomplete.’”15

Respectfully, the Court erred in two regards.

        First, there was not a “single incident.” Indeed, Plaintiffs submitted substantial supple-

mental authority to the contrary.16 The Office of Inspector General of the General Services Ad-

ministration explained that there were two chronologically separate land transactions.17 In 1793,

Washington purchased land in square 667. And in 1794, he bought two further lots of land in

square 21.18

        Second, the record concerning Washington’s land transactions is quite thorough. In a brief

submitted to the United States Court of Appeals for the Fourth Circuit, Amici explained how Judge

Peter J. Messitte—whom this Court favorably cited—erred when he asserted that “the surrounding

facts [relating to the 1793 auction] . . . are seriously incomplete.”19 In short, there was an open

auction with oral bids. Six months prior to the auction, it had been advertised in a newspaper in



14
   Slip op. at 25–26 (emphasis added).
15
   Id. (quoting D.C. v. Trump, 315 F. Supp. 3d 875, 903–904 (D. Md. 2018) (Messitte, J.)).
16
   See Plaintiffs’ Notice of Supplemental Authority, ECF No. 63.
17
   See generally Evaluation of GSA’s Management and Administration of the Old Post Office Building Lease, Office
of Inspections/Office of Inspector General/U.S. General Services Administration, JE19–002, at App’x A, at 4 & n.22
(Jan. 16, 2019).
18
   Id.; see also Letter from George Washington to the Commissioners for the District of Columbia (June 1, 1794),
Founders Online, https://perma.cc/3FLV-4Z6L; id. (editor’s footnote 2).
19
   Brief of Amici Curiae Scholar Seth Barrett Tillman and the Judicial Education Project in Support of Defendant-
Appellant at 5–10, D.C. v. Trump, No. 18-2488 (4th Cir. Jan. 31, 2019), ECF No. 31-1, http://bit.ly/2VwqLgb.


                                                        5
Philadelphia—then America’s commercial capital and its former national capital. There were some

eighteen bidders. These conclusions were well supported by primary documents and good second-

ary authorities. This Court’s factual errors concerning the land transactions further support certifi-

cation under § 1292.20

         C.       Washington Accepted Valuable Gifts From Foreign Governments

         If the Court is correct that an “emolument” includes “any profit, gain, or advantage,” and

that the President is subject to the Foreign Emoluments Clause, then the clause also prohibits the

President from accepting diplomatic gifts and other presents from foreign states without congres-

sional consent. Yet, the Court did not address Amici’s substantial evidence concerning such foreign

gifts associated with President Washington and other founders who succeeded him as President

during the Early Republic.21 One such gift—a valuable gold-leafed framed full-length portrait of

Louis XVI—was authorized by the French government as a diplomatic gift,22 and then put into the

hands of its ambassador to the United States, Ternant, who gifted it to President Washington.

Washington put this gift on public display at the time—all without congressional consent. It was

even recorded in diplomatic correspondence of third countries.23




20
   See Josh Blackman & Seth Barrett Tillman, Who was right about the Emoluments Clauses? Judge Messitte or
President Washington?, Volokh Conspiracy (Aug. 3, 2018), https://perma.cc/FD4D-QR9D.
21
   See Brief for Scholar Seth Barrett Tillman and the Judicial Education Project as Amici Curiae in Support of the
Defendant at 18–22, Blumenthal v. Trump, Civ. A. No. 1:17-cv-01154-EGS (D.D.C. Sept. 19, 2017), ECF No. 16-1
(redocketed at ECF No. 40), http://bit.ly/2JvOOdV.
22
   William B. Adair, A Masterpiece of Artisanship, Picture Framing Magazine, Aug. 2010, at 28 (“Originally an offi-
cial diplomatic gift from the King of France, it was presented by the first French Ambassador to America, Jean Baptiste
Ternant, to George Washington in December 1791.”); id. at 31 (describing the frame and portrait as part of an ambas-
sadorial “kit”); William Adair, George Washington’s Frames: A Study in Contrasts, Picture Framing Magazine, June
1992, at 34 (“This majestic frame was commissioned by the King for a print given to Washington by the French
Ambassador in 1791.”); id. at 35 (same).
23
   See, e.g., S.W. Jackman, A Young Englishman Reports on the New Nation: Edward Thornton to James Bland
Burges, 1791–1793, 18(1) Wm. & Mary Q. (3d ser.) 85, 108, 121 (Jan. 1961) (reporting British diplomatic corre-
spondence discussing the LaFayette gifts & the Ternant portrait); see also, e.g., 3 Moncure Daniel Conway, The Life
of Thomas Paine, 1791–1804 (New York, G.P. Putnam’s Sons 1895) (reporting correspondence from French minister
in the United States to his home government discussing the LaFayette gifts).


                                                          6
         Under the Court’s broad definition of emolument, valuable diplomatic gifts—such as the

framed full-length portrait of Louis XVI—are squarely encompassed by the Foreign Emoluments

Clause. It follows that under the Court’s holding, Washington acted unconstitutionally. Yet, no

one at the time objected in the press, in private correspondence, or in Congress, even among anti-

administration members. Furthermore, subsequent commentators, historians, and legal scholars

raised no concerns about these gifts until litigation against President Trump began.

         In sum, it was error to reduce Washington’s practices to a “single incident,” when there

were several land transactions, and several diplomatic gifts at issue, as well as similar incidents

among Washington’s successors. The existence of this full historical record, which the Court did

not consider, strongly favors certification. While later-in-time practices can form a gloss—that is,

to expand—constitutional powers, these modern practices cannot contract, or prevent future actors

from adhering to the original governmental practice.24

II.      The Court Erred in not Deciding Whether the Foreign Emoluments Clause Applies
         to the President

         The Court found that a cause of action can be implied from the Foreign Emoluments

Clause. If this position is correct—and Amici do not think it is—then the Court failed to make a

necessary finding: that the President is subject to the Foreign Emoluments Clause. The Court de-

clined to reach this issue:




24
  Compare McPherson v. Blacker, 146 U.S. 1, 35–36 (1892) (holding that later-in-time practice regarding state-wide
election of electors did not nullify original practice of district-only election) with NLRB v. Noel Canning, 573 U.S.
513, 525–26 (2014) (holding that later-in-time practice regarding recess-appointments expanded upon original gov-
ernmental practice). See also Free Enter. Fund v. PCAOB, 561 U.S. 477, 497 (2010) (“Perhaps an individual President
might find advantages in tying his own hands. But the separation of powers does not depend on the views of individual
Presidents.”); cf. Clinton v. City of N.Y., 524 U.S. 417, 451–52 (1998) (Kennedy, J., concurring) (“It is no answer, of
course, to say that Congress surrendered its authority by its own hand . . . . Abdication of responsibility is not part of
the constitutional design.”). See generally Josh Blackman, Defiance and Surrender, 59 So. Texas L. Rev. 157, 164–
165 (2018).


                                                            7
         The parties do not dispute that the [Foreign Emoluments] Clause applies to the
         President. See generally Mot. to Dismiss, ECF No. 15-1; Pls.’ Opp’n, ECF No. 17;
         Def.’s Reply (“Reply”), ECF No. 28. The Court therefore declines to reach the
         question despite the argument to the contrary of one amicus brief and based on
         Judge Peter J. Messitte’s persuasive analysis of that argument and conclusion that
         the Clause does indeed apply to the President in the only other judicial opinion
         construing the Clause.25

Respectfully, the Court erred here, and it has done so in regard to a nonwaivable issue: subject

matter jurisdiction. Questions of subject matter jurisdiction cannot be waived by the parties. Ra-

ther, “a [federal] court must always assure itself of its subject-matter jurisdiction regardless of

whether a party has raised a challenge.”26

         The Court found that there is an “implied cause of action in the Foreign Emoluments

Clause,” and that this provision empowers the court to “exercise its equitable discretion to enjoin

allegedly unconstitutional action by the President.”27 In effect, the Foreign Emoluments Clause

provides both the cause of action, and the jurisdictional basis for the Court to issue a remedy. The

Court’s power to hear the dispute is founded entirely on the Foreign Emoluments Clause. That

clause only reaches those holding “office . . . under the United States.” A finding that the President

holds such an office is essential to the Court’s jurisdictional framework. At a minimum, to satisfy

itself of jurisdiction, this Court should expressly decide whether, in fact, the President is subject

to the Foreign Emoluments Clause and its operative “office . . . under the United States” lan-

guage.28




25
   Slip op. at 8 n.3.
26
   Kaplan v. Cent. Bank of the Islamic Republic of Iran, 896 F.3d 501, 511 (D.C. Cir. 2018).
27
   Slip op. at 40.
28
   See Tillman Brief, supra note 21 (arguing that the President is not subject to the Foreign Emoluments Clause).


                                                         8
III.    The Official Capacity Claim Fails the Causation and Redressability Elements Of
        Article III Standing

        Amici previously explained that “this suit cannot be an ‘official capacity’ suit.”29 The sine

qua non of an official capacity suit is that a government “‘policy or custom’ must have played a

part in the violation of federal law.”30 The Plaintiffs do not allege that any governmental policy

played any role—much less caused—the purported violation of the Foreign Emoluments Clause.

        Furthermore, Plaintiffs’ official capacity claim cannot satisfy the causation element of Ar-

ticle III’s standing requirement.31 Because the United States as sovereign—the actual defendant—

took no actions to violate the Constitution, and because all the alleged constitutional wrongs were

done by Trump-affiliated private commercial entities or by Trump as a private citizen, the Court

cannot order the sovereign to take any corrective action. The alleged injuries cannot be redressed

by any order running against the official capacity defendant: the government of the United States.

Therefore, this claim fails the redressability element of Article III.32 At bottom, the Plaintiffs lack

standing to sue the President in his official capacity for quintessentially private conduct.

        The Court failed to consider these jurisdictional issues. Moreover, there is “substantial

ground for difference of opinion” on these questions. Judge Peter J. Messitte, whom this Court

favorably cited, recognized that an individual-capacity claim against the President may have

merit.33

                                                CONCLUSION

        For the foregoing reasons, Amici respectfully request that DOJ’s motion should be granted.


29
   Id. at 22 n.89.
30
   Hafer v. Melo, 502 U.S. 21, 25 (1991) (emphasis added) (citations omitted).
31
   Lujan v. Defs. of Wildlife, 504 U.S. 555, 561–62 (1992).
32
   Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 149 (2010) (citations omitted).
33
   Order, D.C. v. Trump, Civ. A. No. 8:17-cv-1596-PJM (D. Md. Dec. 17, 2018) (Messitte, J.), ECF No. 150 (asking
the parties to “address the questions of whether the Court can dismiss without prejudice the claims against President
Trump in his individual capacity, and if so, whether it should do so.” (emphasis added)). The fact that the claims
would be dismissed without prejudice suggests that at some later juncture those claims could be litigated.


                                                         9
Dated: New York, New York
       May 21, 2019

                                Respectfully submitted,

                            By: /s/ Robert W. Ray
                                Robert W. Ray
                                D.C. Bar No. 401377
                                THOMPSON & KNIGHT LLP
                                900 Third Avenue, 20th Floor
                                New York, New York 10022
                                Telephone: (212) 751-3349
                                Email: robert.ray@tklaw.com
                                Co-Counsel for Amicus Curiae
                                Scholar Seth Barrett Tillman




                                Josh Blackman
                                   District Court Admission pending
                                1303 San Jacinto Street
                                Houston, Texas 77002
                                Telephone: (202) 294-9003
                                Email: Josh@JoshBlackman.com
                                Counsel for Amicus Curiae
                                Scholar Seth Barrett Tillman

                                Carrie Severino
                                D.C. Bar No. 982084
                                Judicial Education Project
                                722 12th St., N.W., Fourth Floor
                                Washington, D.C. 20005
                                Telephone: (571) 357-3134
                                Email: carrie@judicialnetwork.com
                                Counsel for Amicus Curiae
                                Judicial Education Project




                                  10
                                CERTIFICATE OF SERVICE

       I hereby certify that on May 21, 2019 I caused a true and correct copy of the foregoing to

be served on all counsel of record through the Court’s CM/ECF system.

                                                   /s/ Robert W. Ray
                                                   Robert W. Ray, Esq.
